DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings, figure 7, must show every feature of the invention specified in the claims.  Therefore, the “support”, “base”, “through hole”, “housing”, “paper outlet”, “clamping slot” recited in claims 20 and 31; “first set of grooves” and “set of second grooves” recited in claims 21 and 32; the “snap fit” in which the support and the housing are fixed together, as recited in claims 24 and 34; the clamping slots and “locking tongue” recited in claims 25 and 34; the “covering structure” in a top of the shell, as recited in claims 27 and 38; the “positioning slot” recited in claims 28 and 36; the “seal assembly” recited in claims 29 and 39 must be shown or the feature(s) canceled from the claim(s).  Furthermore, none of the figures shows the test paper box including “a paper feeding module”, “a lifting mechanism”, and “a pushing mechanism”, as required in claims 20 and 31.  None of the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22, 23, 26-29, 31, 33 and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claims 20 and 31, the limitation “a support comprising a base and an elongated cavity, which is arranged at the base and configured to store test paper; a housing that is outside of the support; a paper-receiving slot that is provided below the elongated cavity and is fixed to a bottom of the base to receive a bottommost piece of test paper exposed from the elongated cavity; and a paper outlet that is provided at the paper-receiving slot” fails to comply with the enablement requirement.  Applicant’s specification, paragraphs [0037]-[0039] discloses the paper box, however it is unclear how the structure of the paper box recited in the claims interacts and are provided with the smart toilet.  Figure 7 shows the test paper box, but does not show any of the structure recited in the claims.  Furthermore, the limitation "test paper box is provided with a clamping slot that connects the test paper box with the lifting mechanism; and wherein the pushing mechanism is configured to push out test paper in the paper receiving slot through the paper outlet when the lifting mechanism lifts the test paper box and the paper-receiving slot of the test paper box is exposed” also fails to comply with the enablement requirement.  .   
Claims 20, 22, 23, 26-29, 31, 33 and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 20 and 31, the limitation "test paper box is provided with a clamping slot that connects the test paper box with the lifting mechanism; and wherein the pushing mechanism is configured to push out test paper in the paper receiving slot through the paper outlet when the lifting mechanism lifts the test paper box and the paper-receiving slot of the test paper box is exposed” is indefinite from the specification because nowhere in the specification is a disclosure of structure for the lifting and pushing mechanisms which allows the structural components of the lifting mechanism and the pushing mechanism to perform the function of “lifts the paper box” and “push out test paper in the paper-receiving slot through the paper outlet”, respectively.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22, 23, 26-29, 31, 33 and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 20 and 31, the limitation of “a support comprising a base and an elongated cavity, which is arranged at the base and configured to store test paper” is indefinite because it is unclear which one of the support or the elongated cavity “is arranged at the base and configured to store test paper”.  Furthermore, in case is the support which is arranged at the base and configured to perform the function of storing test paper, it is unclear how the support could be arranged at the base if the base is an element or structure of the support.  

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument for the objection of the drawings, the examiner disagrees.  Even figures 1-6 shows structure of the “support”, “base”, “housing”, “paper outlet”, and “positioning slot”, the drawings filed 02/12/2021 does not show a connection or how every component showed in the figures are connected to each other.  The figures does not disclosed any structure of connection between the .     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736